 

RELEASE AGREEMENT

 

This Release Agreement (“Agreement”) is entered into on this 15th day of June,
2015 (the “Effective Date”), by and among Oxford City Football Club, Inc.
(“Oxford City”), on the one hand, and Tarpon Bay Partners, LLC (“Tarpon Bay”),
on the other hand (either one individually, a “Party”, and all collectively, the
“Parties”).

 

RECITALS

 

WHEREAS, on or about September 23, 2013, the Parties entered into an Equity
Purchase Agreement (the “Purchase Agreement”);

 

WHEREAS, as part of the Purchase Agreement, Oxford City issued a promissory note
to Tarpon Bay for $125,000, with 10% interest that matures on March 31, 2015
(the “Note”);

 

WHEREAS, on April 27, 2015, the Parties entered into a Debt Amendment concerning
the Note; and

 

WHEREAS, the Parties without any admission of liability, desire to settle with
finality, compromise, dispose of, and release all claims, demands and causes of
action Tarpon Bay has or could assert against Oxford City, including in
connection with the Purchase Agreement and the Note, as amended by the Debt
Amendment;

 

NOW, THEREFORE, FOR GOOD AND VALUABLE CONSIDERATION, THE RECEIPT AND SUFFICIENCY
OF WHICH IS HEREBY ACKNOWLEDGED, THE PARTIES AGREE AS SET FORTH BELOW:

 

1. Recitals. The foregoing recitals are true and incorporated herein, as though
set forth in full.

 

2. Payment to Tarpon Bay. Oxford City shall pay and deliver to Tarpon Bay
6,147,831 shares of its common stock and a warrant to purchase 3,852,169 shares
of its common stock with features contained in the attached Exhibit “A” hereto
within five (5) days of the Effective Date.

 

3. Releases.

 

a. Tarpon Bay, on behalf of itself and its agents, heirs, representatives,
successors and assigns, agrees to fully release, acquit and forever discharge
Oxford City, its agents, employees, attorneys, predecessors, successors and
assigns and all past, present and future agents, employees, attorneys,
successors, predecessors and assigns, any one of them, or any combination of
them, and anyone or any entity related thereto from all known or unknown,
revealed and concealed, contingent and non-contingent claims, actions, causes of
action, and suits for damages, at law or in equity, filed or otherwise that
Tarpon Bay ever had or now has against any of the aforementioned, by reason of
any matter that is related to or arising from the acts and events underlying or
giving rise to the Purchase Agreement, the Note, the Debt Amendment, or
otherwise.

 

1│Page

 

 

b. Oxford City, on behalf of itself and its agents, heirs, representatives,
successors and assigns, agrees to fully release, acquit and forever discharge
Tarpon Bay, its agents, employees, attorneys, predecessors, successors and
assigns and all past, present and future agents, employees, attorneys,
successors, predecessors and assigns, any one of them, or any combination of
them, and anyone or any entity related thereto from all known or unknown,
revealed and concealed, contingent and non-contingent claims, actions, causes of
action, and suits for damages, at law or in equity, filed or otherwise that
Oxford City ever had or now has against any of the aforementioned, by reason of
any matter that is related to or arising from the acts and events underlying or
giving rise to the Purchase Agreement, the Note, the Debt Amendment, or
otherwise.

 

The Parties further acknowledge that they may hereafter discover claims or facts
in addition to or different from those which they now know or believe to exist
with respect to the subject matter of the Purchase Agreement, the Note, the Debt
Amendment or this Agreement and which, if known or suspected at the time of the
execution of this Agreement, may have materially affected their decision.
Nevertheless, the Parties hereby waive any rights, claim or cause of action that
existed at the time of the execution of this Agreement. The Parties acknowledge
that they understand the significance and consequence of their release and the
specific waiver of all known and unknown claims.

 

4. Representations and Warranties.

 

a. This Agreement is executed by the Parties without reliance upon any statement
or representation by the persons or parties herein released, or their attorneys
or representatives, other than those set forth in this Agreement.

 

b. Each of the Parties represents and warrants that the execution and delivery
of this Agreement and the consummation of the transactions contemplated hereby
has been duly authorized by all necessary and appropriate corporate action.

 

c. Each of the persons signing this Agreement represents and warrants that he or
she has the right and full authority to sign on behalf of the party designated
immediately above his or her signed name.

 

5. General Provisions.

 

a. No Admission of Liability. Each of the Parties agrees that this Agreement is
a compromise relating to the matters released herein, and shall never be treated
as an admission of liability of any Party for any purpose, and that liability
therefor is expressly denied by each of the Parties.

 

2│Page

 

 

b. Execution of Additional Documents. Each of the Parties hereby agrees to
perform any and all acts and to execute and deliver any and all documents
reasonably necessary or convenient to carry out the intent and the provisions of
this Agreement.

 

c. Entire Agreement, This Agreement constitutes the entire agreement among all
of the Parties relative to the subject matter hereof. All negotiations,
proposals, modifications and agreements prior to the date hereof among the
Parties are merged into this Agreement and superseded hereby. There are no other
terms, conditions, promises, understandings, statements, or representations,
express or implied, among all of the Parties concerning this Agreement unless
set forth in writing and signed by all of the Parties.

 

d. No Waiver. No action or want of action on the part of any Party at any time
to execute any rights or remedies conferred upon it under this Agreement shall
be, or shall be asserted to be, a waiver on the part of any party hereto of its
rights or remedies hereunder.

 

e. Amendments. This Agreement may only be modified by an instrument in writing
executed by the parties hereto.

 

f. Law of Florida. This Agreement shall be construed in accordance with the law
of the State of Florida, and the parties hereto agree that the state or federal
courts located in Broward County, Florida, shall be the sole and exclusive venue
of any action which may arise out of or be filed with respect to this Agreement.
Further, all parties hereto irrevocably consent to personal jurisdiction in the
state of Florida in connection with any action which may arise out of or be
filed with respect to this Agreement.

 

g. Attorneys’ Fees. Should any action (at law or in equity, including but not
limited to an action for declaratory relief) or proceeding be brought arising
out of, relating to or seeking the interpretation or enforcement of the terms of
this Agreement, or because of an alleged dispute, breach, default or
misrepresentation in connection with the terms of this Agreement, the prevailing
party thereto, as decided by the Court, shall be entitled to reasonable
attorneys’ fees and costs incurred in addition to any other relief or damages
which may be awarded.

 

h. No Third Party Beneficiary. This Agreement is for the benefit of the Parties
and those persons included in Section 3. This Agreement confers no rights,
benefits or causes of action in favor of any other third parties or entities.

 

i. Severance. Should any term, part, portion or provision of this Agreement be
decided or declared by the Courts to be, or otherwise found to be, illegal or in
conflict with any law of the State of Florida or the United States, or otherwise
be rendered unenforceable or ineffectual, the validity of the remaining parts,
terms, portions and provision shall be deemed severable and shall not be
affected thereby, providing such remaining parts, terms, portions or provisions
can be construed in substance to constitute the agreement that the Parties
intended to enter into in the first instance.

 

3│Page

 

 

j. Pronouns, Headings. All pronouns and variations thereof shall be deemed to
refer to the masculine, feminine, or neuter, and to the singular or plural, as
the identity of the person may require. Paragraph titles or captions are used in
this Agreement for convenience or reference, and in no way define, limit, extend
or describe the scope or intent of this Agreement or any of its provisions.

 

k. Successors and Assigns. This Agreement shall be binding and inure to the
benefit of the parties hereto, their predecessors, parents, subsidiaries and
affiliated corporations, all officers, directors, shareholders, agents,
employees, attorneys, assigns, successors, heirs, executors, administrators, and
legal representatives of whatsoever kind or character in privity therewith.

 

l. Counterparts. This Agreement may be executed in counterparts, one or more of
which may be facsimiles, but all of which shall constitute one and the same
Agreement. Facsimile signatures of this Agreement shall be accepted by the
parties to this Agreement as valid and binding in lieu of original signatures;
however, within five (5) business days after the execution of this Agreement,
such parties shall also deliver to the other party an original signature page
signed by that party.

 

m. Time for Performance. The Parties understand that time is of the essence with
respect to each and every act required by this Agreement. Failure to perform any
provision hereof in strict accordance with the Agreement shall be deemed a
material breach of the Agreement.

 

n. Understanding of Agreement. The Parties acknowledge that they have fully read
the contents of this Agreement and that they have had the opportunity to obtain
the advice of counsel of their choice, and that they have full, complete and
total comprehension of the provisions hereof and are in full agreement with each
and every one of the terms, conditions and provisions of this Agreement. As
such, the Parties agree to waive any and all rights to apply an interpretation
of any and all terms, conditions or provisions hereof, including the rule of
construction that such ambiguities are to be resolved against the drafter of
this Agreement. For the purpose of this instrument, the Parties agree that
ambiguities, if any, are to be resolved in the same manner as would have been
the case had this instrument been jointly conceived and drafted.

 

[SIGNATURE PAGE FOLLOWS]

 

4│Page

 

 

IN WITNESS WHEREOF, each of the parties has executed this Agreement effective as
of the date first written above.

 

OXFORD CITY FOOTBALL CLUB, INC.         By: /s/ Thomas Guerriero   Print name:
Thomas Guerriero   Its: President and CEO  

 

TARPON BAY PARTNERS, LLC         By: /s/ Stephen Hicks   Print name: Stephen
Hicks   Its: MGR.  

 

5│Page

 

 

Exhibit A

Warrant

 

6│Page

 

 

 

